DETAILED ACTION
The Amendment filed November 1, 2021 has been entered.
Claims 1-4 are currently amended.
Claims 1-17 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 1-3 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of the amendment of claims 1-3.

The rejection of claims 1 and 4-17 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chittoor et al. U.S. Patent Application Publication No. 20140283200, published Sep. 18, 2014 is withdrawn in light of the amendment of claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as currently amended is broadly drawn to a recombinant DNA molecule comprising a DNA sequence selected from the group consisting of:
a)    a sequence with at least 95 percent sequence identity to SEQ ID NO: 14 and having gene-regulatory activity;
b)    a sequence comprising SEQ ID NO: 14; and
c)    a fragment comprising at least 50 contiguous nucleotides of SEQ ID NO: 14, wherein the fragment has gene-regulatory activity;
wherein said sequence is operably linked to a heterologous transcribable DNA molecule.
Claim 2 as currently amended is drawn to the recombinant DNA molecule of claim 1, wherein said sequence has at least 97 percent sequence identity to the DNA sequence of SEQ ID NO: 14.

Claim 4 as currently amended is drawn to the recombinant DNA molecule of claim 1, wherein the DNA sequence comprises enhancer activity.
Claim 5 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule comprises a gene of agronomic interest.
Claim 6 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers herbicide tolerance in plants.
Claim 7 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers pest resistance in plants.
Claim 8 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule encodes an dsRNA, an miRNA, or a siRNA.
Claim 9 is drawn to a transgenic plant cell comprising the recombinant DNA molecule of claim 1.
Claim 10 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a monocotyledonous plant cell.
Claim 11 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a dicotyledonous plant cell.
Claim 12 is drawn to a transgenic plant, or part thereof, comprising the recombinant DNA molecule of claim 1.
Claim 13 is drawn to a progeny plant of the transgenic plant of claim 12, or a part thereof, wherein the progeny plant or part thereof comprises said recombinant DNA molecule.

Claim 15 is drawn to a method of producing a commodity product comprising obtaining a transgenic plant or part thereof according to claim 12 and producing the commodity product therefrom.
Claim 16 is drawn to the method of claim 15, wherein the commodity product is seeds, processed seeds, protein concentrate, protein isolate, starch, grains, plant parts, seed oil, biomass, flour and meal.
Claim 17 is drawn to a method of expressing a transcribable DNA molecule comprising obtaining a transgenic plant comprising the recombinant DNA molecule of claim 1 and cultivating plant, wherein the transcribable DNA is expressed. 
The specification at page 9 in paragraph [37] defines “gene regulatory activity” as referring to “the ability to affect the expression of an operably linked transcribable DNA molecule, for instance by affecting the transcription and/or translation of the operably linked transcribable DNA molecule”.
The specification, in paragraph [24] spanning pages 5-6, describes SEQ ID NO: 14 as “a DNA sequence of a chimeric-rearranged enhancer, E-DaMV.H-Flt:1, derived from multiple public Dahlia mosaic virus promoters. A first fragment is derived from the promoter of the DaMV-Holland (DaMV-H) strain, Genbank accession EU090957, nucleotides 1177-1494. This fragment is operably linked to a second fragment derived from the DaMV-H promoter, nucleotides 1003-1176. In the native DaMV promoter configuration, the second fragment would precede the first fragment. Within the first fragment, nucleotides 287 through 288, and 
The specification at page 36 in paragraph [112] discloses that “operably linking the chimeric-rearranged enhancer, E-DaMV.H-Flt:1 (SEQ ID NO:14) 5' to the promoter within EXP-Zm.LTP-SETit.Act4 that is comprised within EXP-DaMV.H-Flt +Zm.Ltp+SETit.Act4:1 (SEQ ID NO:16) and EXP-DaMV.H-Flt +Zm.Ltp+Zm.Ltp+SETit.Act4:4 (SEQ ID NO:17), GUS expression increased in the leaf relative to the root”, and that the orientation of the enhancer within these two EXPs affected the relative levels of GUS expression in the root and leaves such that “The ratio of root to leaf expression was higher when the E-DaMV.H-Flt:1 was oriented in the reverse orientation in comparison to the forward orientation”.
The specification does not describe the gene regulatory activity of other DNA molecules comprising other DNA sequences with at least 95% sequence identity to SEQ ID NO:14. The specification also does not describe other DNA molecules comprising other DNA sequences with at least 95% sequence identity to SEQ ID NO:14 that exhibit enhancer activity.
With respect to the effect of altering the structure of enhancer elements, it was known at the time of filing that altering the structure of an enhancer element can also alter its function.
See, for example, Riethoven (Regulatory regions in DNA: promoters, enhancers, silencers, and insulators. Methods Mol. Biol. 2010;674:33-42), who teaches that chromosome rearrangements, deletion of, or point mutations in enhancers can cause abnormal phenotypes as a consequence of the change in the enhancers structure (paragraph spanning pages 38-39).
See also, for example, Weiher et al. (Multiple point mutations affecting the simian virus 40 enhancer. Science. 1983 Feb 11;219(4585):626-31), who generated a series of multiple point mutations affecting the simian virus 40 (SV40) enhancer-activator region, identifying two classes 
Given that claims 1-3 and 5-17 as currently amended broadly encompass variants of SEQ ID NO:14 that have at least 95% sequence identity to SEQ ID NO:14 and that exhibit any type of gene regulatory activity, given that claim 4 as currently amended broadly encompasses variants of SEQ ID NO:14 that have at least 95% sequence identity to SEQ ID NO:14 and that exhibit enhancer activity, given the extremely limited disclosure that a single polynucleotide having the nucleotide sequence of SEQ ID NO:14 enhances the expression of an operably linked heterologous transcribable DNA molecule in root and leaves, given that at the time of filing it was known in the art that altering the structure of an enhancer element can also alter its function, and given the absence of any description of the effect of varying the sequence of SEQ ID NO:14 on its ability to exhibit enhancer or other types of gene regulatory activity, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling within the scope of the required genus of gene regulatory elements, or the structural features unique to the genus that are correlated with a specific gene regulatory or enhancer function.

Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.  
Applicants traverse the rejection, and note that claim 4 is amended to recite a DNA sequence comprising enhancer activity, which is believed to render the rejection moot.

Applicant's arguments are not persuasive.  
.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant DNA molecule comprising a DNA sequence comprising the nucleotide sequence of SEQ ID NO: 14, does not reasonably provide enablement for a recombinant DNA molecule comprising a DNA sequence comprising a nucleotide sequence that is a fragment of SEQ ID NO: 14, or that is a nucleotide sequence variant of SEQ ID NO: 14. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 as currently amended is broadly drawn to a recombinant DNA molecule comprising a DNA sequence selected from the group consisting of:
a)    a sequence with at least 95 percent sequence identity to SEQ ID NO: 14 and having gene-regulatory activity;
b)    a sequence comprising SEQ ID NO: 14; and
c)    a fragment comprising at least 50 contiguous nucleotides of SEQ ID NO: 14, wherein the fragment has gene-regulatory activity;

Claim 2 as currently amended is drawn to the recombinant DNA molecule of claim 1, wherein said sequence has at least 97 percent sequence identity to the DNA sequence of SEQ ID NO: 14.
Claim 3 as currently amended is drawn to the recombinant DNA molecule of claim 1, wherein said sequence has at least 99 percent sequence identity to the DNA sequence of SEQ ID NO: 14.
Claim 4 as currently amended is drawn to the recombinant DNA molecule of claim 1, wherein the DNA sequence comprises enhancer activity.
Claim 5 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule comprises a gene of agronomic interest.
Claim 6 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers herbicide tolerance in plants.
Claim 7 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers pest resistance in plants.
Claim 8 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule encodes an dsRNA, an miRNA, or a siRNA.
Claim 9 is drawn to a transgenic plant cell comprising the recombinant DNA molecule of claim 1.
Claim 10 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a monocotyledonous plant cell.
Claim 11 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a dicotyledonous plant cell.

Claim 13 is drawn to a progeny plant of the transgenic plant of claim 12, or a part thereof, wherein the progeny plant or part thereof comprises said recombinant DNA molecule.
Claim 14 is drawn to a transgenic seed, wherein the seed comprises the recombinant DNA molecule of claim 1.
Claim 15 is drawn to a method of producing a commodity product comprising obtaining a transgenic plant or part thereof according to claim 12 and producing the commodity product therefrom.
Claim 16 is drawn to the method of claim 15, wherein the commodity product is seeds, processed seeds, protein concentrate, protein isolate, starch, grains, plant parts, seed oil, biomass, flour and meal.
Claim 17 is drawn to a method of expressing a transcribable DNA molecule comprising obtaining a transgenic plant comprising the recombinant DNA molecule of claim 1 and cultivating plant, wherein the transcribable DNA is expressed.
The specification at page 9 in paragraph [37] defines “gene regulatory activity” as referring to “the ability to affect the expression of an operably linked transcribable DNA molecule, for instance by affecting the transcription and/or translation of the operably linked transcribable DNA molecule”.
The specification, in paragraph [24] spanning pages 5-6, describes SEQ ID NO: 14 as “a DNA sequence of a chimeric-rearranged enhancer, E-DaMV.H-Flt:1, derived from multiple public Dahlia mosaic virus promoters. A first fragment is derived from the promoter of the DaMV-Holland (DaMV-H) strain, Genbank accession EU090957, nucleotides 1177-1494. This 
The specification at page 36 in paragraph [112] discloses that “operably linking the chimeric-rearranged enhancer, E-DaMV.H-Flt:1 (SEQ ID NO:14) 5' to the promoter within EXP-Zm.LTP-SETit.Act4 that is comprised within EXP-DaMV.H-Flt +Zm.Ltp+SETit.Act4:1 (SEQ ID NO:16) and EXP-DaMV.H-Flt +Zm.Ltp+Zm.Ltp+SETit.Act4:4 (SEQ ID NO:17), GUS expression increased in the leaf relative to the root”, and that the orientation of the enhancer within these two EXPs affected the relative levels of GUS expression in the root and leaves such that “The ratio of root to leaf expression was higher when the E-DaMV.H-Flt:1 was oriented in the reverse orientation in comparison to the forward orientation”.
The specification does not disclose the gene regulatory activity of other DNA molecules comprising other DNA sequences that are fragments of SEQ ID NO:14, or the gene regulatory activity of other DNA molecules comprising other DNA sequences with at least 95% sequence identity to SEQ ID NO:14.
The full scope of the claimed invention is not enabled because the gene regulatory activity, if any, of fragments and variants of SEQ ID NO:14 is unpredictable, since altering the structure of a polynucleotide that is an enhancer element can also alter its function.
See, for example, Riethoven (Regulatory regions in DNA: promoters, enhancers, silencers, and insulators. Methods Mol. Biol. 2010;674:33-42), who teaches that chromosome 
See also, for example, Weiher et al. (Multiple point mutations affecting the simian virus 40 enhancer. Science. 1983 Feb 11;219(4585):626-31), who generated a series of multiple point mutations affecting the simian virus 40 (SV40) enhancer-activator region, identifying two classes of point mutations affecting the activity of the region, one class that led to a decrease in gene expression, and a second class that completely abolished functional activity.
See additionally, for example, Davies et al. (Identification and use of the sugarcane bacilliform virus enhancer in transgenic maize. BMC Plant Biol. 2014 Dec 19;14:359), who teach that different fragments of the SCBV282 enhancer exhibit different levels of enhancer activity when operably linked to a truncated ZmADH1 promoter (pages 4-5; Figure 4).
In the instant case the specification provides no guidance with respect to how to alter the length or the sequence of SEQ ID NO:14 in a manner that a useful gene regulatory activity is retained or is achieved. Absent such guidance one skilled in the art would have to generate each fragment and variant of SEQ ID NO:14 encompassed by the claims, and then determine which gene regulatory activities, if any, can be performed by each fragment or variant. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation.

Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.  
Applicant traverses the rejection and initially notes that the claims are amended to recite a recombinant DNA molecule comprising a DNA sequence selected from the group consisting of: a) a sequence with at least 95 percent sequence identity to SEQ ID NO: 14 and having gene-
Applicant also points out that only what is claimed need be enabled. Applicant points to the assertion in the Office Action that asserts that the claims are not enabled because the specification allegedly provides no guidance with respect to how to alter the length or the sequence of SEQ ID NO: 14 in a manner that useful gene- regulatory activity is retained, and maintains that the Action therefore appears to be requiring identification of the specific functional motifs responsible for enhancer activity of SEQ ID NO: 14. Applicant notes that structural or functional motifs are not recited in the claims, and that the claims instead recite sequences which have a certain percent identity to SEQ ID NO: 14 or a certain number of contiguous nucleotides of SEQ ID NO: 14 and which also exhibit gene-regulatory activity. Applicant maintains that why or how the invention works need not be described  (i.e. particular subsequences responsible for the gene-regulatory activity), and that all that is required under 35 U.S.C. § 112, first paragraph, is that the specification teaches one reasonably skilled in the art how to make and use the claimed invention without undue experimentation. Applicant maintains, therefore, that the current claims are fully enabled because a person of skill in the art would be capable of generating variants and fragments of SEQ ID NO: 14 and testing them for gene-regulatory activity given the teaching in the specification.

Applicant points out that the specification provides detailed teaching fully enabling those of skill in the art to produce the claimed sequences having gene-regulatory activity. Applicant notes that the nucleic acid sequence of SEQ ID NO: 14 is provided in the sequence listing of the specification and therefore provides the structural information of the claimed subject matter, and Applicant maintains that this alone is more than sufficient to enable a person of skill in the art to prepare sequences that are at least 95 percent identical to SEQ ID NO: 14 or fragments comprising at least 50 contiguous nucleotides of SEQ ID NO: 14, as recited in the instant claims. Applicant also maintains that other variants of SEQ ID NO: 14 are also fully enabled by virtue of the sequence listing together with the teachings of the specification describing the techniques needed for creation and testing of SEQ ID NO: 14 variants, as set forth in the specification at [0057], [0060], and [0061].
Applicant additionally asserts that the specification further provides teaching that goes well beyond what is required under the first paragraph of 35 U.S.C. § 112. Applicant points out that, for example, the specification at [0060] explains that DNA molecules or fragments thereof can be isolated and manipulated by methods well known in the art, and that PCR techniques can be used to amplify or produce variants of a given sequence, and that methods of producing DNA 
Applicant maintains, accordingly, that the specification clearly teaches one of skill in the art how to identify and obtain the variants and fragments recited in the claims, and Applicant notes that the specification also lays out the precise methodology that one of skill in the art would use to evaluate a sequence for the gene-regulatory activity recited in the claims. Applicant points out, for instance, that the specification describes in Example 4 the analysis of enhancer sequences in stably transformed corn plants, and maintains therefore that the specification provides detailed methods for confirming the function for any sequence or fragment thereof recited in the claims. Applicant maintains that in order to test a variant or fragment of SEQ ID NO: 14, one of skill in the art would simply have to repeat the same studies carried out on the full length sequence, and that only the most basic and routine of experimentation would therefore be required in order to obtain the claimed sequences with promoter activity. Applicant maintains that this is greatly underscored by the fact that generation and analysis of variants and fragments of a given sequence was well known and routine in the art.
Applicant maintains that the claims are more than adequately enabled, given the detailed teaching in the specification of variants and fragments of SEQ ID NO: 14 having gene- 

Applicant's arguments are not persuasive.  
With respect to Applicant’s assertion that to the extent that the rejection is based on variants lacking gene-regulatory activity, or based on sequences having less than 95% identity to SEQ ID NO: 14, or fragments comprising less than 50 contiguous nucleotides of SEQ ID NO: 14, the rejection is moot in view of the claim amendments, this is not persuasive because the specification does not provide sufficient guidance with respect to the type of gene-regulatory activity, if any, a sequence with at least 95 percent sequence identity to SEQ ID NO: 14 and a fragment comprising at least 50 contiguous nucleotides of SEQ ID NO: 14 would exhibit when operably linked to a heterologous transcribable DNA molecule.
With respect to Applicant’s assertion that the current claims are fully enabled because a person of skill in the art would be capable of generating variants and fragments of SEQ ID NO: 14 and testing them for gene-regulatory activity given the teaching in the specification, this is not persuasive because the disclosure of general techniques that are known and used in the art does not provide sufficient specific guidance with respect to which fragments and which variants of SEQ ID NO:14 to test for which type of gene-regulatory activity.

With respect to Applicant’s assertion that the disclosure of the nucleic acid sequence of SEQ ID NO: 14, in combination with the disclosure of techniques for testing fragments and variants of SEQ ID NO: 14 for gene regulatory activity, enables the claimed invention because a person of skill in the art would then understand how to prepare sequences that are at least 95 percent identical to SEQ ID NO: 14 or fragments comprising at least 50 contiguous nucleotides of SEQ ID NO: 14 and test them for function, this is not persuasive because the specification does not provide sufficient specific guidance with respect to which fragments and which variants of SEQ ID NO:14 to test for which type of gene-regulatory activity. Such guidance is necessary because the gene regulatory activity, if any, of fragments and variants of SEQ ID NO:14 is unpredictable, since altering the structure of a polynucleotide that is an enhancer element can also alter its function. Absent such guidance one skilled in the art would have to generate each fragment and variant of SEQ ID NO:14 encompassed by the claims, and then determine which gene regulatory activities, if any, can be performed by each fragment or variant. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 9-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Number 580/KOL/2014, INSTITUTE OF LIFE SCIENCES, published 26 August 2016.
Claim 1 as currently amended is broadly drawn to a recombinant DNA molecule comprising a DNA sequence selected from the group consisting of:
a)    a sequence with at least 95 percent sequence identity to SEQ ID NO: 14 and having gene-regulatory activity;
b)    a sequence comprising SEQ ID NO: 14; and
c)    a fragment comprising at least 50 contiguous nucleotides of SEQ ID NO: 14, wherein the fragment has gene-regulatory activity;
wherein said sequence is operably linked to a heterologous transcribable DNA molecule.
Claim 4 as currently amended is drawn to the recombinant DNA molecule of claim 1, wherein the DNA sequence comprises enhancer activity.

Claim 10 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a monocotyledonous plant cell.
Claim 11 is drawn to the transgenic plant cell of claim 9, wherein said transgenic plant cell is a dicotyledonous plant cell.
Claim 12 is drawn to a transgenic plant, or part thereof, comprising the recombinant DNA molecule of claim 1.
Claim 13 is drawn to a progeny plant of the transgenic plant of claim 12, or a part thereof, wherein the progeny plant or part thereof comprises said recombinant DNA molecule.
Claim 14 is drawn to a transgenic seed, wherein the seed comprises the recombinant DNA molecule of claim 1.
Claim 17 is drawn to a method of expressing a transcribable DNA molecule comprising obtaining a transgenic plant comprising the recombinant DNA molecule of claim 1 and cultivating plant, wherein the transcribable DNA is expressed.
Patent Application Number 580/KOL/2014 teaches a recombinant DNA molecule comprising a DNA sequence comprising a promoter with enhanced activity that comprises a fragment comprising at least 50 contiguous nucleotides of SEQ ID NO: 14 wherein the sequence can be operably linked to a heterologous transcribable DNA molecule (page 19 – see also sequence alignment below). Patent Application Number 580/KOL/2014 also teaches transgenic tobacco (dicotyledonous), Arabidopsis (dicotyledonous) and onion (monocotyledonous) cells comprising the recombinant DNA molecule, as well as transgenic plants, progeny and seeds (pages 24-30). A transgenic plant comprising the recombinant DNA molecule is cultivated and 

Sequence alignment between nucleotides 175-247 of SEQ ID NO:14 and nucleotides 431-359 of the promoter sequence of Patent Application Number 580/KOL/2014:

RESULT 4
BDN28433/c
ID   BDN28433 standard; DNA; 706 BP.
XX
AC   BDN28433;
XX
DT   09-MAR-2017  (first entry)
XX
DE   Dahlia mosaic virus promoter.
XX
KW   crop improvement; ds; promoter.
XX
OS   Dahlia mosaic virus.
XX
CC PN   IN201400580-I2.
XX
CC PD   26-AUG-2016.
XX
CC PF   27-MAY-2014; 2014IN-KO000580.
XX
PR   27-MAY-2014; 2014IN-KO000580.
XX
CC PA   (LIFE-) INST LIFE SCI INDIA.
XX
CC PI   Dey N,  Sahoo D,  Maiti IB;
XX
DR   WPI; 2017-02245P/08.
XX
CC PT   New genetic promoter DNA fragment obtained from Dahlia mosaic virus 
CC PT   useful in various field's of eukaryotic and prokaryotic hosts for 
CC PT   analyzing responses of plants to biotic and abiotic stress, comprises 
CC PT   specific base pair sequence.
XX
CC PS   Disclosure; Fig 1; 66pp; English.
XX
CC   The present invention relates to a novel Dahlia mosaic virus (DaMV) gene 
CC   promoter DNA fragment (MTCC NO: 5884) useful in eukaryotic and 
CC   prokaryotic hosts for analyzing responses of plants to biotic and abiotic
CC   stress. The present invention also describes a method for obtaining the 
CC   gene promoter DNA fragment from DaMV. The gene promoter DNA fragment 
CC   avoids genetic instability caused by recombination between identical or 
CC   closely related promoter sequences, and introduces genes that can be 
CC   transcribed to messenger RNA and translated to resultant proteins to 

CC   Dahlia mosaic virus promoter of the invention.
XX
SQ   Sequence 706 BP; 230 A; 150 C; 135 G; 191 T; 0 U; 0 Other;

  Query Match             14.7%;  Score 73;  DB 55;  Length 706;
  Best Local Similarity   100.0%;  
  Matches   73;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        175 CAGGCCCTTGTTCGTCACTGCTGACGTCTTTTTCCTCATTATTGGAGGATGAGTCACTGC 234
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        431 CAGGCCCTTGTTCGTCACTGCTGACGTCTTTTTCCTCATTATTGGAGGATGAGTCACTGC 372

Qy        235 AAGCTGTAAAGCT 247
              |||||||||||||
Db        371 AAGCTGTAAAGCT 359


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Number 580/KOL/2014, INSTITUTE OF LIFE SCIENCES, published 26 August 2016 in view of Chittoor et al. U.S. Patent Application Publication No. 20140283200, published Sep. 18, 2014.

a)    a sequence with at least 95 percent sequence identity to SEQ ID NO: 14 and having gene-regulatory activity;
b)    a sequence comprising SEQ ID NO: 14; and
c)    a fragment comprising at least 50 contiguous nucleotides of SEQ ID NO: 14, wherein the fragment has gene-regulatory activity;
wherein said sequence is operably linked to a heterologous transcribable DNA molecule.
Claim 5 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule comprises a gene of agronomic interest.
Claim 6 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers herbicide tolerance in plants.
Claim 7 is drawn to the recombinant DNA molecule of claim 5, wherein the gene of agronomic interest confers pest resistance in plants.
Claim 8 is drawn to the recombinant DNA molecule of claim 1, wherein the heterologous transcribable DNA molecule encodes an dsRNA, an miRNA, or a siRNA.
Claim 15 is drawn to a method of producing a commodity product comprising obtaining a transgenic plant or part thereof according to claim 12 (a transgenic plant, or part thereof, comprising the recombinant DNA molecule of claim 1) and producing the commodity product therefrom.
Claim 16 is drawn to the method of claim 15, wherein the commodity product is seeds, processed seeds, protein concentrate, protein isolate, starch, grains, plant parts, seed oil, biomass, flour and meal.

Patent Application Number 580/KOL/2014 does not teach a heterologous transcribable DNA molecule that comprises a gene of agronomic interest that confers herbicide tolerance in plants or that confers pest resistance in plants, or a heterologous transcribable DNA molecule that encodes an dsRNA, an miRNA, or a siRNA. Patent Application Number 580/KOL/2014 also does not teach a method of producing a commodity product.
Chittoor et al. teach a recombinant DNA molecule comprising a DNA sequence (SEQ ID NO:51) obtained from Dahlia Mosaic Virus that is a regulatory expression element that comprises a fragment of SEQ ID NO: 14 comprising 49 contiguous nucleotides of SEQ ID NO: 14 that can be operably linked to a heterologous transcribable DNA molecule (paragraphs [0013], [0026], [0030], [0108]-[0110] and Table 18) – see also sequence alignment below. The fragment has gene-regulatory activity in the context of the regulatory expression element. A transgenic plant comprising the recombinant DNA molecule is cultivated and the transcribable DNA is expressed (paragraph [0111] and Tables 19 and 20). The regulatory expression element can be operably linked to a heterologous transcribable DNA molecule that encodes an dsRNA, 
Given the teachings of Patent Application Number 580/KOL/2014 that a heterologous transcribable DNA molecule that encodes β-glucuronidase (GUS) can be operably linked to a DNA sequence obtained from Dahlia Mosaic Virus that comprises a promoter with enhanced activity that comprises a fragment comprising at least 50 contiguous nucleotides of SEQ ID NO: 14 (nucleotides 175-247 of SEQ ID NO:14) and expressed in a transgenic plant, and given the teachings of Chittoor et al. that a heterologous transcribable DNA molecule that comprises a gene of agronomic interest that confers herbicide tolerance in plants or that confers pest resistance in plants, or a heterologous transcribable DNA molecule that encodes an dsRNA, an miRNA, or a siRNA, can be operably linked to a regulatory expression element obtained from Dahlia Mosaic Virus that comprises a fragment of SEQ ID NO: 14 comprising 49 contiguous nucleotides of SEQ ID NO: 14 (nucleotides 211-259 of SEQ ID NO:14) and expressed in a transgenic plant, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to operably link a heterologous transcribable DNA molecule that comprises a gene of agronomic interest that confers herbicide 
Further, given the teachings of Chittoor et al. that a commodity product can be produced from a transgenic plant comprising a recombinant DNA molecule comprising a DNA sequence obtained from Dahlia Mosaic Virus that is a regulatory expression element that comprises a fragment of SEQ ID NO: 14 comprising 49 contiguous nucleotides of SEQ ID NO: 14 prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce a commodity product from a transgenic plant comprising a recombinant DNA molecule comprising a DNA sequence obtained from Dahlia Mosaic Virus that is a regulatory expression element that comprises a fragment of SEQ ID NO: 14 comprising at least 50 contiguous nucleotides of SEQ ID NO: 14 (nucleotides 175-247 of SEQ ID NO:14) operably linked to a heterologous transcribable DNA molecule. The use of a transgenic plant comprising a recombinant DNA molecule comprising a DNA sequence obtained from Dahlia Mosaic Virus that is a regulatory expression element that comprises a fragment of SEQ ID NO: 14 comprising at least 50 contiguous nucleotides of SEQ ID NO: 14 (nucleotides 175-247 of SEQ ID NO:14) operably linked to a heterologous transcribable DNA molecule would have been a simple substitution of equivalent elements (a transgenic plant comprising a recombinant DNA molecule comprising a DNA sequence obtained from Dahlia Mosaic Virus that is a regulatory expression element that comprises a fragment of SEQ ID NO: 14 comprising at least 50 contiguous nucleotides of SEQ ID NO: 14 (nucleotides 175-247 of SEQ ID NO:14) operably linked to a heterologous transcribable DNA molecule as taught by Patent Application Number 580/KOL/2014 substituted for a transgenic plant comprising a recombinant DNA molecule comprising a DNA sequence obtained from Dahlia Mosaic Virus that is a regulatory expression element that comprises a fragment of SEQ ID NO: 14 comprising 49 contiguous nucleotides of SEQ ID NO: 14 (nucleotides 211-259 of SEQ ID NO:14) operably linked to a heterologous transcribable DNA molecule as taught by Chittoor et al.) to obtain predictable results (the production of a commodity product). 
prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Sequence alignment between nucleotides 211-259 of SEQ ID NO:14 and nucleotides 286-238 of SEQ ID NO: 51 of Chittoor et al.:

RESULT 8
US-14-205-251-51/c
; Sequence 51, Application US/14205251
; Publication No. US20140283200A1
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  TITLE OF INVENTION: PLANT REGULATORY ELEMENTS AND USES THEREOF
;  FILE REFERENCE: MONS:332US
;  CURRENT APPLICATION NUMBER: US/14/205,251
;  CURRENT FILING DATE: 2014-03-11
;  PRIOR APPLICATION NUMBER: 61/785,268
;  PRIOR FILING DATE: 2014-03-14
;  NUMBER OF SEQ ID NOS: 57
; SEQ ID NO 51
;  LENGTH: 422
;  TYPE: DNA
;  ORGANISM: Dahlia mosaic virus
US-14-205-251-51

  Query Match              9.9%;  Score 49;  DB 54;  Length 422;
  Best Local Similarity   100.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        211 CATTATTGGAGGATGAGTCACTGCAAGCTGTAAAGCTTGTATTATTGCT 259
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        286 CATTATTGGAGGATGAGTCACTGCAAGCTGTAAAGCTTGTATTATTGCT 238


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662